Citation Nr: 0732877	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-44 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for an anxiety 
disorder, claimed as a "nervous condition". 

4.  Entitlement to service connection a lung condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for the 
conditions listed above.  The RO in Louisville, Kentucky 
currently has original jurisdiction over the veteran's 
claims. 

In his December 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  In 
February 2005 the veteran submitted a statement indicating 
that he no longer wished to attend a hearing.  The hearing 
request accordingly has been withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2006).

The issue of entitlement to service connection for a lung 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's currently 
diagnosed bilateral senile cataracts and his military service 
fifty years ago. 

2.  Hypertension was not diagnosed in service or within one 
year after the veteran's separation from active service.  The 
medical evidence does not indicate any connection between the 
veteran's currently diagnosed hypertension and his military 
service. 

3.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's currently 
diagnosed anxiety disorder and his military service.

CONCLUSIONS OF LAW

1.  An eye condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
eye condition, hypertension and a "nervous condition" [by 
which is meant a psychiatric disability, not a neurological 
disorder].  As is discussed elsewhere in this decision, a 
fourth issue, entitlement to service connection for a 
pulmonary disability, is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to three of the issues on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 27, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining evidence 
necessary to support his claim, such as "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The Board notes that the May 2003 letter specifically 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's claims.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on element (3), connection between the veteran's service and 
the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to these three issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the veteran's service medical records, his VA 
outpatient treatment records and his private medical records.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has an eye condition, hypertension 
and anxiety disorder.  The record is missing critical 
evidence of that an event, injury, or disease occurred in 
service, McLendon element (2), and the veteran's claims are 
being denied on that basis.  The outcome of this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service medical records.

As explained in greater detail below, the outcome of the 
claims of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary as to these three issues.  [As discussed 
below, with respect to the fourth issue on appeal, there 
arguably is evidence of lung problems in service; thus a 
medical opinion must be obtained.]

The Board notes that the record indicates that the veteran 
was a patient of C.P., M.D. from 1965 to1989 and that once 
Dr. C.P. retired, the veteran's medical records were 
transferred to the Mountain Comprehensive Health Corporation 
(MCHC).  In July 2003, the veteran submitted medical records 
from MCHC from 1987-2000.  The veteran and his representative 
have not indicated that earlier records, in particular 
records originally belonging to Dr. C.P., are in the 
possession of MCHC, or that such records currently exist.  In 
the absence of any indication that such records are 
obtainable, there is no duty on the part of VA to pursue the 
mater further.  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) [where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist"]. 

The evidence of record indicates that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA).  Neither the veteran nor the veteran's 
representative has indicated that those records provide 
evidence regarding the critical element discussed below that 
is missing in the veteran's claim, that is, evidence 
indicating that an eye condition, hypertension or an anxiety 
disorder were present during the veteran's military service 
or are related to service.  It is highly unlikely that SSA 
records would have anything to do medical questions such as 
the etiology and date of onset of a disability which are not 
within the province of that agency. The veteran, moreover, 
has not suggested that SSA records are pertinent to his 
claim.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to three 
of the four issues on appeal.  

1.  Entitlement to service connection for an eye disability. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), during a January 2003 
optometry examination the veteran was diagnosed with early 
senile cataracts in each eye.  Accordingly, Hickson element 
(1) has arguably been satisfied.  

With respect to Hickson element (2),the Board will separately 
address in-service disease and injury. 

Concerning in-service disease, the service medical records do 
not indicate, and the veteran does not allege, that he 
sustained an eye disease during service.  

Concerning in-service injury, the veteran has alleged that 
his eyes suffered permanent damage as a result of his welding 
duties during military service.  
However, a review of the veteran's service medical records 
indicates that he did not seek treatment for eye pain or an 
eye injury during his period of military service.  Nor was 
the veteran diagnosed with any form of eye disability.  Upon 
separation, the vet demonstrated perfect vision in both eyes, 
and he registered no complaints concerning his eyes.  The 
first indication  in the record of eye problems came many 
decades after service.  

As noted above, the January 2003 diagnosis was "early senile 
cataracts".
Although the Board may not itself render medical opinions, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it does 
not take a health care professional 
To interpret "early" as meaning of recent onset and 
"senile" to mean age-related.  At the time of the January 
2003 eye examination, the veteran was 70 years of age.
   
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. 
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Here, the only evidence in the veteran's favor (i.e., that he 
sustained an eye injury in service) is the veteran's own 
recent statements. Those statements were made in connection 
with his claim for monetary benefits from VA.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

The Board places greater weight on the utterly negative 
service medical records and post-service records for almost a 
half century than it does on the veteran's recent statements.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

In short, the Board concludes that no eye injury occurred in 
service.  Consequently, Hickson element (2) has not been met, 
and the veteran's bilateral eye claim fails on this basis 
alone.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  The evidence of record does not in fact 
include any medical statement attempting to link the 
veteran's currently diagnosed eye disability to his military 
service over half a century ago.  Indeed, as discussed above 
it appears that the January 2003 examiner believes that the 
veteran's cataracts were age related.

To the extent that the veteran contends that a medical 
relationship exists between the currently diagnosed early 
senile cataracts and his military service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an eye disorder, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for hypertension. 

Pertinent law and regulations

Service connection - in general

The elements necessary to establish service connection have 
been set forth above. For hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).



Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.    See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is a long-standing 
history of hypertension, spanning decades.  A January 1983 
hospital admission report and physical contained an 
impression of "hypertensive cardiovascular disease of long 
duration" and a February 2000 VA progress note referred to 
hypertension.   More recent medical records show continued 
elevated readings, e.g., 156/93 in April 2002.  Hickson 
element (1) has been satisfied. 

With respect to Hickson element (2), the  service medical 
records contain blood pressure readings taken during the 
veteran's entrance and separation physical examinations.  
These records reveal that during the enlistment examination 
on April 14, 1953 the veteran's blood pressure was recorded 
as 140/70;.  On separation, blood pressure was recorded as 
120/70 on June 1, 1955.  These are the only in-service blood 
pressure readings of record.  There are thus no elevated 
blood pressure readings during service.  Moreover, a review 
of the service medical records reveals that the veteran was 
never treated or diagnosed with hypertension while in 
service.  

Based on the veteran's in-service blood pressure readings and 
the lack of any pertinent diagnosis in service, the Board 
finds that the veteran did not have hypertension while in 
military service.  

In addition, there is no evidence that the veteran was 
diagnosed with hypertension during the one year presumptive 
period.  As noted in the Introduction, the veteran was 
discharged from the military in June 1955.  The first 
reference to hypertension appears in January 1976, over 
twenty years after the veteran left military service.   

For these reasons, Hickson element (2) has not been met, and 
the veteran's claim fails on this basis. 

With respect to Hickson element (3), medical nexus, the 
evidence of record does not include any medical statement 
attempting to link the veteran's currently diagnosed 
hypertension to his military service over half a century ago.  

To the extent that the veteran contends that a medical 
relationship exists between his hypertension and military 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra.  
Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension, as Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.



3.  Entitlement to service connection for an anxiety 
disorder, claimed as a "nervous condition". 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), numerous VA outpatient 
treatment records diagnosis the veteran with an anxiety 
disorder.  Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records are utterly negative as to any suggestion of 
an anxiety disorder or any other psychiatric problem.  The 
first evidence of such a disorder comes nearly 40 years after 
the veteran left military service, when in April 1993 he was 
diagnosed with an anxiety disorder at the VA Medical Center 
in Huntington, West Virginia.  Hickson element (2) has not 
been met, and the veteran's claim fails on this basis alone. 

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking also.  Such is the case here. 

The veteran has argued that his nervous condition is related 
to his military service.  His assertions are not probative of 
a nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service]. The veteran's lay opinion is therefore 
entitled to no weight of probative value. 

In short, there is not of record competent medical nexus 
evidence linking the veteran's current anxiety disorder to 
his military service.  Hickson element (3) has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for an anxiety disorder. The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for an eye disability is 
denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a generalized anxiety 
disorder, claimed as a "nervous condition", is denied.


REMAND

4.  Entitlement to service connection for a lung condition.

The veteran has alleged that his military occupational 
specialty (MOS) as a welder caused him to develop a lung 
condition.

While in service, the veteran received treatment for chest 
pains and wheezing.  He has been more recently diagnosed with 
chronic obstructive pulmonary disease and pneumoconiosis.    

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current lung conditions and his in-service 
complaints of chest pains and wheezing.  These questions must 
be addressed by an appropriately qualified medical 
professional.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
current lung conditions are related to his 
military service, to include the chest 
pains and wheezing reported during service 
as well as the veteran's military 
occupation as a welder.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a lung condition.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


